Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification objection
	The specification is objected because there is a typographical error on page 13, line 1, the phrase “return spring 40” should be changed to --return spring 44--.
35 USC 112(b) rejections
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, line 10, the term “preferably” is vague and indefinite and should be avoided in claim language.
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-13, 15-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2008/0217927 (Browne).
	Regarding independent claim 1, Browne relates to a docking device, and discloses the following technical features (see paragraphs 12-36 and figures 1-5 of the specification): a support comprising a stationary structure 50: a first locking member 44 and a second locking member 42, the first locking member 44 being mounted on the support and configured to move between a locked position and an unlocked position, the first locking member 44 engaging with the second locking member 42 when the locking device 40 Is In the locked position (as shown in Figures 3-4): a shape-memory member 22 having a first length when not activated and a second length when activated (see paragraphs 0026 and 0029 of the specification); the locking device 40 further comprises an intermediate member 41 movable between a retaining position and a release position, the intermediate member 41 in the retaining position retaining the first locking member 42 in the locked position and the intermediate member 41 in the release position allowing the first locking member 44 to move to the unlocked position (see paragraphs 33-34 and figures 2-4 of the specification); the shape-memory member 22 is connected to the intermediate member 41 and configured to move the intermediate member 41 to the release position when the shape-memory member 22 is activated.
	Regarding claim 2, Browne discloses that the first locking member 44 is biased towards the unlocked position.
	Regarding claim 3, Browne discloses that the locking device 40 comprises an elastic arming member 56 biasing the first locking member 44 towards the unlocked position.
	Regarding claims 5, 8, 9, Browne discloses that the locking device 40 further comprises a return device 48, and the return device 48 biases the intermediate member 41 towards the retaining position.
	Regarding claim 10, Browne discloses that the locking device 40 further comprises a return device 48, and the return device 48 biases the intermediate member 41 towards the retaining position.
	Regarding claim 11, Browne discloses that the intermediate member 46 abuts against the support when in the retaining position.
	Regarding claim 12, Browne discloses that the intermediate member 41 is mounted and configured to rotate about an intermediate axis of rotation 46 between the retaining position and the release position on the support.
	Regarding claim 13, Browne discloses that the first locking member 44 is configured to rotate about a lock rotation axis 52 between the locked position and the unlocked position on the support.
	Regarding claims 15-16, Browne discloses that the first locking member 44 forms a hook (as shown in Figures 3 and 4).
35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2008/0217927 (Browne) in view of CN 101253070 (Baard).  Browne teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that a magnet biasing the first lock member towards the unlocked position.  Baard relates to a releasable holding mechanism and a method of using the same, and discloses the following technical feature (see paragraph 1 from the bottom on page 7 to paragraph 1 to page 8 of the specification, and figures 1-2); the locking device further comprises a magnet unit 308 (corresponding to a magnet) magnetically biasing the moving lever 206 (corresponding to the first locking member) towards the locked position, the above feature performs the same function in Baard as it does in the present application for using the magnet to drive. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to set a magnet magnetically biasing the first locking member towards the unlocked position in Browne as taught by Baard for the purpose of biasing the locking member more effectively.


Claims 6, 14, are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2008/0217927 (Browne).  Browne discloses all the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the specific diameter, types of shape memory alloy with specific angle, fixed lock rotation axis and the first locking member has a center of inertia located in the immediate vicinity of the lock axis.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation, In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing SMA wire diameter, rotation axis with the setting moment of inertia of the first locking member in these claims involves only change of proportions of the materials, or substitution of the equivalents, or the result of “routine optimization”.  Since Browne clearly discloses the same locking device with SMA wire, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific diameter and rotation axis with moment of inertia of the first locking member as claimed in Held for the purpose of achieving equivalent output based on the specifically set diameter/locking rotation axis.  

Claim 7 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2008/0217927 (Browne) in view of EP 1279784 (Butera).  Browne teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that a SMA wire with specific angle as claimed.  Butera discloses  a latches for a motor-vehicle door, and discloses the following technical features (see paragraphs 9-16 of the specification, and figures 1-6): the shape-memory-alloy wire W has a first end, a second end, and an intermediate portion (as shown in figure 2), the shape-memory wire W acting on the intermediate member 14 via the intermediate portion; the shape-memory wire W has a first straight portion between the first end and the intermediate portion; the shape-memory wire W has a second straight portion between the second end and the intermediate portion, and the first straight position forms an angle with the second straight position. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the specific SMA wires with specific angle in Browne as taught by Butera for the purpose of obtaining specific output force based on the dimension of the SMA wire.  

Claims 17-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 2008/0217927 (Browne) in view of US 3942828 (Bourrie).  Browne teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the locking device being used in a storage device of breathing masks.  Bourrie relates to a storage device for a breathing mask intended for supplying oxygen in an aircraft, which also includes an aircraft oxygen supply system, and discloses the following technical features (see paragraph 2 at column 1, paragraph 1 at column 2 to paragraph 1 at column 4 of the specification, and figures 1-5) the aircraft oxygen supply system includes a storage device and an oxygen source connected to the breathing mask (see paragraph 1 at column 1 of the specification).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use the system in Browne in a storage device of breathing masks as taught by Bourrie for the purpose of lock/unlock the storage device.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kennedy, Dimig, Chow, Mankame, and Crookston disclose locking devices using SMA wires as driving forces.




Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/6/2022